 

Camber Energy, Inc. 8-K [cei-8k_092418.htm]

 

Exhibit 10.1



 



 

ASSUMPTION AGREEMENT

This Assumption Agreement (this “Agreement”), dated effective as of September
26, 2018 (the “Effective Date”), is by and among:

International Bank of Commerce, a Texas state banking corporation (the
“Lender”), whose mailing address is 130 East Travis Street, San Antonio, Texas
78205, Attention: Mr. Bernardo de la Garza;

Camber Energy, Inc. f/k/a Lucas Energy, Inc., a Nevada corporation (“Original
Borrower”), whose mailing address is 1415 Louisiana Street, Suite 3500, Houston,
Texas 77002;

CE Operating, LLC, an Oklahoma limited liability company (“Original Borrower
Pledgor”), whose mailing address is 1415 Louisiana Street, Suite 3500, Houston,
Texas 77002;

N&B Energy, LLC, a Texas limited liability company (the “Assumptor”), whose
mailing address is 4040 Broadway, Suite 305, San Antonio, Texas 78209;

Richard Nathan Azar, II., an individual (“Azar”), whose mailing address is 4040
Broadway, Suite 305, San Antonio, Texas 78209;

RAD2 Minerals, Ltd., a Texas limited partnership (“RAD2”), whose mailing address
is 4040 Broadway, Suite 305, San Antonio, Texas 78209;

Donnie Baker Seay, an individual (“Seay”), whose mailing address is 105 Nadine,
San Antonio, Texas 78209; and

DBS Investments, Ltd., a Texas limited partnership (“DBS”), whose mailing
address is 105 Nadine, San Antonio, Texas 78209.

Azar, Seay, RAD2, and DBS are collectively referred to herein as the “Assumptor
Guarantors”).

Lender, Original Borrower, Original Borrower Pledgor, Assumptor, and the
Assumptor Guarantors are sometimes collectively referred to herein as the
“Parties” and individually as a “Party.”

REFERENCE IS HEREBY MADE FOR ALL PURPOSES TO THE FOLLOWING:

A.

That certain Real Estate Lien Note dated August 25, 2016, executed by Original
Borrower, payable to the order of Lender, in the principal face amount of FORTY
MILLION AND NO/100 DOLLARS ($40,000,000.00) (the “Note”), said Note being
secured by, among other instruments, the following:

Assumption Agreement Page 1

 

 

1.

Oil and Gas Mortgage, Security Agreement, Financing Statement and Assignment of
Production (Oklahoma) dated August 25, 2016 (the “2016 Mortgage”) by and between
Original Borrower, as Mortgagor, and Lender, as Mortgagee, securing, among other
indebtedness owed by Original Borrower to Lender, the Note, covering all of
Original Borrower’s right, title and interest in and to the oil, gas and mineral
leases and/or minerals, mineral interests and estates more particularly
described on Exhibit “A”, attached hereto and incorporated herein for all
purposes (collectively, the “2016 Oklahoma Interests”) in Lincoln, Payne, and
Logan Counties, Oklahoma, recorded in Book 2223, Page 274 of the Real Property
Records of Lincoln County, Oklahoma, recorded in Book 2353, Page 597 of the Real
Property Records of Payne County, Oklahoma, and recorded in Book 2678, Page 558
of the Real Property Records of Logan County, Oklahoma;

2.

Oil and Gas Mortgage, Security Agreement, Financing Statement and Assignment of
Production (Oklahoma) dated August 1, 2018 (the “2018 Mortgage”) by and between
Original Borrower Pledgor, as Mortgagor, and Lender, as Mortgagee, securing
among other indebtedness owed by Original Borrower to Lender, the Note, covering
all of Original Borrower Pledgor’s right, title, and interest in and to the oil,
gas, and mineral leases and/or mineral interests and estates more particularly
described on Exhibit “A-1”, attached hereto and incorporated herein for all
purposes (collectively, the “Orion Interests”) in Okfuskee County, Oklahoma,
recorded in Book 1237, Page 206 of the Real Property Records of Okfuskee County,
Oklahoma; and

3.

Mortgage, Deed of Trust, Assignment, Security Agreement and Financing Statement
dated as of August 25, 2016 (the “2016 Deed of Trust”) from Original Borrower to
Michael K. Sohn, Trustee, securing, among other indebtedness, the Note, covering
the mineral interests as more particularly described on Exhibit “A” thereto,
recorded in Volume 324, Page 403 of the Real Property Records of Glasscock
County, Texas (collectively, the “West Texas Properties”).

B.

Asset Purchase Agreement dated as of July 12, 2018, as amended by that certain
First Amendment to Asset Purchase Agreement dated August 2, 2018, as amended
from time to time (collectively, the “APA”) by and between Assumptor, as
purchaser, and Original Borrower, as seller, regarding the purchase and sale of
the Assets, as defined in the APA, which consist of, in part, the 2016 Oklahoma
Interests and the Orion Interests (collectively, the “Oklahoma Interests”). The
term “Assets” as used herein shall have the same meaning as set forth in the
APA.

The following are collectively referred to herein as the “Loan Instruments”: (i)
the Note, (ii) that certain Loan Agreement of even date with the Note (the “Loan
Agreement”), by and among Original Borrower, Lender, the Assumptor Guarantors,
Richard E. Menchaca (“Menchaca”), and Saxum Energy, LLC, a Texas limited
liability company (“Saxum”), (iii) the 2016 Mortgage, (iv) the 2016 Deed of
Trust; (v) the 2018 Mortgage, (vi) those certain Limited Guaranty Agreements
dated August 25, 2016 (collectively, the “Guaranty Agreements”) executed by the
Assumptor Guarantors, Menchaca and Saxum (collectively, the “Camber
Guarantors”), guaranteeing a portion of the Indebtedness evidenced by the Note,
(vii) that certain Agreement in Connection With the Loan dated effective August
1, 2018 (the “2018 Agreement”) by and between Original Borrower and Lender,
(viii) that certain Consent Agreement dated effective August 1, 2018 (the
“Consent Agreement”) executed by the Assumptor Guarantors for the benefit of
Lender, and (ix) all other documents, instruments, and agreements which affect
and/or secure the payment of the Note or are otherwise executed in connection
with the Note by and among Lender and Original Borrower, and the other parties
thereto.

The term “Indebtedness” herein means the Note and interest payable thereto
together with any fees, late charges, and all other sums due under, or secured
by, the Loan Instruments.

Assumption Agreement Page 2

 

 

I. RECITALS

1.1

Loan. Pursuant to the terms of the Loan Agreement, Lender made a loan (the
“Loan”) to Original Borrower evidenced by the Note. All capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the Loan
Agreement.

1.2

Pledge. In connection with and to further secure the Loan, and in addition to
the pledge of the Oklahoma Interests and the West Texas Properties, certain of
the Camber Guarantors pledged shares of common stock of Original Borrower
(collectively, the “Pledged Stock”) by those certain Certificated Investment
Property Pledge Agreements and Uncertificated Investment Property Pledge
Agreements executed by such Camber Guarantors for the benefit of Lender
(collectively, the “Pledge Agreements”).

1.3

Loan Instruments. Lender is the holder of the Note and all liens and security
interests securing the Note created under the Loan Instruments. The 2016
Mortgage and the 2018 Mortgage are collectively referred to herein as the
“Mortgages.”

1.4

Defaults. Several defaults have occurred under the Loan Agreement, the Note, and
the other Loan Instruments; however, pursuant to the terms of the 2018
Agreement, Lender has agreed not to take any action to collect from Original
Borrower the Indebtedness until the Standstill Date occurs, as defined in the
2018 Agreement.

1.5

APA. As permitted by the terms of the 2018 Agreement, Original Borrower has
entered into the APA with Assumptor for the sale and purchase of the Assets,
which includes, without limitation, the Oklahoma Interests, along with certain
additional assets more particularly described in the 2018 Agreement and the APA,
including without limitation, the following: (i) all of Original Borrower’s
right, title, and interest in and to the “Many Drinks” disposal well and
equipment, all associated agreements and other property or assets located on
and/or associated with the “Many Drinks” disposal well owned by Original
Borrower (collectively, the “Many Drinks Assets”), and (ii) all of Original
Borrower’s right, title, and interest in and to the leasehold estate acquired
around the temporarily abandoned wells previously operated by and formerly owned
by Midstates Petroleum or Equal Energy, Inc. or its subsidiary Petroflow Energy
Corporation, and all other property and assets located on and/or associated
therewith (collectively, the “TAW Assets”) (all of the above assets being
collectively referred to herein as the “Camber Assets”).

Assumption Agreement Page 3

 

 

1.6

Acquisition of Camber Assets. Pursuant to the terms of the APA, Assumptor shall
acquire the Camber Assets by those certain assignments and bills of sale dated
effective August 1, 2018 (collectively, the “Assignment”, whether one or more),
executed by Original Borrower and/or Original Borrower Pledgor, as applicable,
as assignor, to Assumptor, as assignee, to be recorded in the Real Property
Records of Lincoln, Logan, Payne, and Okfuskee Counties, Oklahoma, encumbered by
the liens and security interests created by the Mortgages and the mortgages to
be obtained by Lender as more particularly discussed below covering the Many
Drinks Assets and the TAW Assets and any of the other interests constituting the
Camber Assets not previously pledged to Lender.

1.7

Purpose of Agreement. Because (i) Assumptor desires to assume the payment of the
Note and become obligated to pay the Indebtedness and to assume and become
obligated to perform all of the obligations and liabilities of Original Borrower
under the Loan Agreement, the Mortgages and the other Loan Instruments executed
by Original Borrower, and to otherwise become the successor in interest to
Original Borrower in all respects under the Loan Instruments executed by
Original Borrower (collectively, the “Assumption”), (ii) Lender desires to
approve and confirm the Assumption, (iii) the Assumptor Guarantors desire to
approve and confirm the Assumption, and (iv) Original Borrower desires to assign
to Assumptor all of its rights, duties, obligations, and liabilities under the
Loan Instruments, and that Assumptor assume the same and succeed to all of the
interest of Original Borrower under the Loan Instruments, the Parties have
agreed to the terms of this Agreement.

II. AGREEMENTS

NOW THEREFORE, for and in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which is acknowledged and
confessed, the Parties agree as follows:

2.1

Recitals Accurate. The Parties acknowledge and agree that the recitals set forth
above are true, correct, and accurate in all respects.

2.2

Assumption. Effective as of the Effective Date:

a)

Assignment and Assumption. Original Borrower irrevocably assigns and transfers
to Assumptor all of Original Borrower’s rights under the Loan Instruments (the
“Assumed Rights”) and all of Original Borrower’s duties, liabilities, and
obligations under the Loan Instruments whether accruing on, prior to, or after
the Effective Date (collectively, the “Obligations”), and Assumptor irrevocably
(i) assumes all of the Assumed Rights and (ii) assumes and agrees to perform all
of the Obligations including, without limitation, any and all claims,
liabilities, or obligations arising from any failure of Original Borrower to
perform any of its covenants, agreements, commitments, and/or obligations to be
performed under the Loan Instruments prior to, on, or after the Effective Date.

b)

Assumptor’s Performance Obligation. Assumptor shall duly perform and discharge
and be liable for all of the Obligations as if Assumptor was (and had at all
times been) named a party to the Loan Instruments instead of Original Borrower.

c)

Assignment of Loan Instruments. All of Original Borrower’s liability and
obligations under the Loan Instruments shall be deemed automatically transferred
to, and assumed by, Assumptor.

d)

Assumption and Ratification. Assumptor hereby assumes and agrees to comply with
and perform all of the Obligations and henceforth shall be bound by all the
terms of the Loan Instruments to the same extent Original Borrower is bound
prior to the Effective Date. Without limiting any other provision of this
Agreement, Assumptor hereby assumes and agrees to pay in full as and when due
all payments, the Obligations and other Indebtedness evidenced by the Loan
Instruments. Assumptor hereby authorizes the Lender to file any and all UCC
financing statements and mortgages as Lender may deem necessary including,
without limitation, financing statements containing the description “all assets
of Assumptor” or “all personal property of Assumptor” or similar language. As
assumed hereby, the Obligations owed by, and the Loan Instruments executed by,
Original Borrower shall remain in full force and effect. Assumptor hereby
adopts, ratifies and confirms as of the Effective Date all of the Obligations
and all of the representations, warranties and covenants of Original Borrower
contained in the Loan Instruments. Without limiting any other provision of this
Agreement, Assumptor expressly confirms that it is personally liable and
obligated (a) for the timely payment, as the same becomes due, of all principal
and interest now or hereafter due and payable under the Note until the Note
shall have been fully paid and satisfied, and (b) for all other Indebtedness now
or hereafter existing, whether accrued or contingent, under this Agreement and
all other Loan Instruments.

Assumption Agreement Page 4

 

 

e)

Binding Effect; Construction. By this Agreement, the Obligations and the
Indebtedness, including without limitation, the Note, are the primary and
unconditional obligations of Assumptor. Lender shall not be required, before
enforcing the liability of Assumptor, to assert or exhaust its remedies against
any other person or against the Camber Assets or any other security for the
repayment of the Indebtedness. All provisions of the Note, the Mortgages and the
other Loan Instruments remain in full force and effect as therein written, and
as assigned and assumed hereby.

f)

Liens. By this Agreement, all liens, security interests, assignments, superior
titles, rights, remedies, powers, equities and priorities securing the Note
(collectively, the “Liens”), including without limitation, the Mortgages, and
any other Liens set forth and/or created in or under the Loan Instruments, are
hereby ratified and affirmed as valid, subsisting and continuing to secure the
Indebtedness, including without limitation, the Note and burden and encumber the
Camber Assets. Nothing in this Agreement shall in any manner diminish, impair or
extinguish any of the Liens or the Loan Instruments or the Indebtedness or be
construed as a novation in any respect except as expressly set forth in this
Agreement. The Liens are not waived.

2.3

Release by Lender. Effective as of the Effective Date:

a)

Lender’s Release of Original Borrower. Lender releases and forever discharges
Original Borrower, Original Borrower Pledgor, each of their subsidiaries and
their current and former officers, directors, and shareholders (collectively,
the “Original Borrower Parties”), from all covenants, agreements, obligations,
claims and demands of any kind, whether in law or at equity, which Lender now
has, or which any successor or assign of Lender shall subsequently have, against
any Original Borrower Party, arising out of or related to the Obligations or the
Loan Instruments. Furthermore, by a Release of Lien approved by Lender in its
sole and absolute discretion, within a reasonable time hereafter, Lender shall
release the Lien created by the 2016 Deed of Trust covering the West Texas
Properties.

b)

Lender’s Acceptance of Assumption by Assumptor. Lender accepts the liability of
Assumptor in place of the liability of Original Borrower arising out of or
related to the Obligations and Loan Instruments.

c)

Terms of Loan Instruments. From and after the Effective Date, all references in
the Loan Instruments to “Maker,” “Mortgagor,” “Debtor,” “Borrower,” “Lucas,” or
other similar references that prior to the Effective Date referred to Original
Borrower shall now refer to Assumptor.

Assumption Agreement Page 5

 

 

2.4

Consent of Lender. By executing this Agreement, the Lender approves and consents
to the APA and the terms and conditions thereof, including, but not limited to,
the acquisition by Assumptor of the Camber Assets as set forth therein.
Notwithstanding the foregoing, this consent shall not be deemed to be a waiver
of the right of the Lender under the Loan Instruments to prohibit any future
transfers of the Camber Assets or any interest therein, or of the right of the
Lender to deny consent to any such transaction in the future in accordance with
the provisions of the Loan Instruments. Furthermore, the consent of Lender to
the APA and the terms of this Agreement are subject to, contemporaneously with
the execution of this Agreement by all Parties hereto, (i) Assumptor pledging
the Many Drinks Assets and the TAW Assets to Lender and any other interests
constituting the Camber Assets not previously pledged to Lender by such
instruments required by Lender in such forms as required by Lender in its sole
discretion, and (ii) the Assumptor Guarantors guaranteeing the Indebtedness of
Assumptor to Lender by such instruments upon such terms as required by Lender in
its sole discretion.

2.5

Consent of Guarantors. By signing this Agreement below, each of the Assumptor
Guarantors, individually, and not jointly, agrees to, consents to, and hereby
approves, the Assumption and the other terms and conditions of this Agreement
relating to, among other things, Assumptor’s assumption of the Obligations and
the Loan Instruments. The Guarantors agree that the Guaranty Agreements shall
continue to apply to, and guaranty the repayment of, the Obligations, including
without limitation, the Indebtedness, as assigned to, and assumed by, Assumptor
and that all Pledged Stock shall remain pledged to secure the repayment of the
Loan under the Pledge Agreements.

2.6

Amendments of and Additional Loan Instruments. Following the Parties’ entry into
this Agreement, Assumptor, Original Borrower, Original Borrower Pledgor, and the
Assumptor Guarantors (collectively, “Obligors” and individually, an “Obligor”)
shall execute any and all documents and/or instruments that Lender may request
or require from any Obligor in connection with the Assumption as determined by
Lender in its sole discretion in such form as required by Lender in its sole
discretion on or before ten (10) days after such request is made by Lender to
such Obligor.

2.7

No Offsets or Defenses. Original Borrower hereby acknowledges, confirms and
warrants to Lender that as of the Effective Date, Original Borrower neither has
nor claims any offset, defense, claim, right of set-off or counterclaim against
Lender under, arising out of or in connection with this Agreement, the
Obligations or Loan Instruments. Original Borrower covenants and agrees with
Lender that if any offset, defense, claim, right of set-off or counterclaim
exists as of the Effective Date, Original Borrower does hereby irrevocably and
expressly release and waive the right to assert such matter. Original Borrower
understands and agrees that the foregoing release is in consideration for the
agreements of Lender contained herein, and Original Borrower will receive no
further consideration for such release. Assumptor warrants and represents to
Lender that the Indebtedness, including without limitation, the Note, is subject
to no credit, charge, claim, or right of offset or deduction of any kind
whatsoever. Assumptor warrants and represents to Lender that the assumption of
the Obligations is voluntary and without coercion by Lender or any other person.
Assumptor releases and discharges the Lender from any and all claims and causes
of action, whether known or unknown and whether now existing or hereafter
arising, that have at any time been owned or claimed, or that are hereafter
owned or claimed, by Assumptor, that arise out of or in any manner relate to the
Obligations or to any one or more circumstances or events that occurred at or
prior to the Effective Date. Assumptor acknowledges and agrees that the
Obligations are ratified, affirmed and acknowledged as valid, subsisting and
enforceable, subject to no offsets, claims or defenses. The Lender makes no
representation to Assumptor in connection with the Obligations, including
without limitation, the Loan Instruments or the Liens, and Assumptor hereby
disclaims, waives and releases any representation of the Lender and warrants and
represents to the Lender that Assumptor has not relied upon any representation
or warranty of the Lender or any other person in voluntarily entering into this
Agreement and assuming the Indebtedness, including without limitation, the Note.

Assumption Agreement Page 6

 

 

2.8

Effective Date. The “Effective Date” of this Agreement shall be the Closing Date
as defined in the APA.

2.9

Mutual Representations, Covenants, and Warranties. Each of the Parties, for
themselves and for the benefit of each of the other Parties to this Agreement,
represents, covenants, and warrants that:

a)

Each Party has all requisite power and authority, corporate or otherwise, to
execute and deliver this Agreement and to consummate the transactions
contemplated by this Agreement. This Agreement constitutes the legal, valid, and
binding obligation of each Party enforceable against each other Party in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally and general equitable principles.

b)

The execution and delivery by each Party and the consummation of the
transactions contemplated by this Agreement do not and shall not, by the lapse
of time, the giving of notice, or otherwise: (i) constitute a violation of any
law; or (ii) constitute a breach of any provision contained in, or a default
under, any governmental approval, or any writ, injunction, order, judgment, or
decree of any governmental authority, or any agreement, contract, or
understanding to which the Party or its assets are bound or affected; and

c)

Any individual executing this Agreement on behalf of an entity has authority to
act on behalf of the entity and has been duly and properly authorized to sign
this Agreement on behalf of the entity.

2.10

Severability. Every provision of this Agreement is intended to be severable. If,
in any jurisdiction, any term or provision of this Agreement is determined to be
invalid or unenforceable, (a) the remaining terms and provisions of this
Agreement shall be unimpaired, (b) any determination of invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable the term or provision in any other jurisdiction, and (c) the
invalid or unenforceable term or provision shall, for purposes of jurisdiction,
be deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision. In the event a court of competent jurisdiction determines that any
provision of this Agreement is invalid or against public policy and cannot be
reduced or modified to make it enforceable, the remaining provisions of this
Agreement shall not be affected by the determination of invalidity of that
provision, and all other provisions of this Agreement shall remain in full force
and effect.

2.11

Remedies. Each Obligor agrees that the covenants and obligations contained in
this Agreement relate to special, unique, and extraordinary matters and that a
violation of any of the terms of this Agreement would cause irreparable injury
in an amount which would be impossible to estimate or determine and for which
any remedy at law would be inadequate. Therefore, the Parties agree that if any
Obligor fails or refuses to fulfill any of its obligations under this Agreement
or to make any payment or deliver any instrument required under this Agreement,
then Lender shall have the remedy of specific performance, and this remedy shall
be cumulative and nonexclusive and shall be in addition to any other rights and
remedies otherwise available under any other contract or at law or in equity and
to which Lender might be entitled.

2.12

Venue. Subject to Section 2.25 below regarding arbitration, each of the Parties:
(a) irrevocably agrees that venue for any claim or dispute under this Agreement
is proper in Bexar County, Texas, irrevocably agrees that all claims and
disputes may be heard and determined in Bexar County, Texas courts; and (b)
irrevocably waives, to the fullest extent permitted by applicable law, any
objection it may now or subsequently have to venue in any proceeding brought in
a Bexar County, Texas court.

2.13

No Presumption from Drafting. This Agreement has been negotiated at arm’s-length
between persons knowledgeable in the matters set forth within this Agreement.
Accordingly, given that all Parties have had the opportunity to draft, review,
and/or edit the language of this Agreement, no presumption for or against any
Party arising out of drafting all or any part of this Agreement will be applied
in any action relating to, connected with, or involving this Agreement. In
particular, any rule of law, legal decisions, or common law principles of
similar effect that would require interpretation of any ambiguities in this
Agreement against the Party that has drafted it, is of no application and is
expressly waived by all Parties. The provisions of this Agreement shall be
interpreted in a reasonable manner to affect the intentions of the Parties.

Assumption Agreement Page 7

 

 

2.14

Review and Construction of Loan Instruments. Each Party expressly represents and
warrants to all other Parties that (a) before executing this Agreement, the
Party has fully informed itself of the terms, contents, conditions, and effects
of this Agreement; (b) the Party has relied solely and completely upon its own
judgment in executing this Agreement; (c) the Party has had the opportunity to
seek and has obtained the advice of its own legal, tax, and business advisors
before executing this Agreement; (d) the Party has acted voluntarily and of its
own free will in executing this Agreement; and (e) this Agreement is the result
of arm’s length negotiations conducted by and among the Parties and their
respective counsel.

2.15

Counterparts; Effect of Facsimile, Emailed, and Photocopied Signatures. This
Agreement and any signed agreement or instrument entered into in connection with
this Agreement, and any amendments to them, may be executed in one or more
counterparts, all of which shall constitute one and the same instrument. Any
signed counterpart, to the extent delivered by means of a facsimile machine or
attached as a .pdf, .tif, .gif, .jpeg or similar file to an electronic mail
(including email) or as an electronic download, all of which are referred to as
an “Electronic Delivery”) shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version of the Agreement or
instrument delivered in person. At the request of any Party, each other Party
shall re-execute the original form of this Agreement and deliver it to all other
Parties. No Party shall raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each Party forever waives any similar
defense, except to the extent the defense relates to lack of authenticity.

2.16

Claims against Lender.

a)

Each Obligor hereby represents and warrants that there are no known claims,
causes of action, suits, debts, liens, obligations, liabilities, demands,
losses, costs and expenses (including attorneys’ fees) of any kind, character or
nature whatsoever, fixed or contingent, which such Obligor may have or claim to
have against Lender, which might arise out of or be connected with any act of
commission or omission of Lender existing or occurring on or prior to the
Effective Date, including, without limitation, any claims, liabilities or
obligations arising with respect to the Loan or arising under any of the Loan
Instruments.

b)

In consideration of Lender’s agreements as provided herein, each Obligor hereby
releases, acquits, waives and forever discharges Lender, its partners,
affiliates, subsidiaries and related parties and their respective directors,
officers, employees, agents, predecessors, successors, assigns, attorneys, and
representatives (collectively the “Lender Parties”) from any and all claims,
demands, cross-actions, cause or causes of action, at law or in equity, costs
and expenses, including legal expenses, as well as any other kind or character
of claim or action, in each case to the extent held by such Obligor on or before
the Effective Date, whether based upon tort, fraud, breach of any duty of fair
dealing, breach of confidence, undue influence, duress, economic coercion,
conflict of interest, negligence, bad faith, intentional or negligent infliction
of mental distress, tortious interference with contractual relations, tortious
interference with corporate governance or prospective business advantage, breach
of contract, deceptive trade practices, libel, slander, conspiracy, contract,
usury, common law or statutory right, known or unknown, arising, directly or
indirectly, proximately or remotely, out of any of the Loan Instruments or any
of the documents, instruments or any other transactions relating thereto, solely
with respect to such claims, which arise in connection with events which
occurred on or prior to the Effective Date (collectively, the “Released
Claims”), to the fullest and maximum extent permitted by applicable law. Without
limiting the generality of the foregoing, this release shall include all aspects
of the negotiations between and among each Obligor and Lender. This release is
intended to release all liability of any character claimed for damages, of any
type or nature, for injunctive or other relief, for attorneys’ fees, interest or
any other liability whatsoever, whether statutory, contractual or tort in
character, or of any other nature or character, now or henceforth in any way
related to the Released Claims, including, without limitation, any loss, cost or
damage in connection with, or based upon, any breach of fiduciary duty, breach
of any duty of fair dealing or good faith, breach of confidence, breach of
funding commitment, breach of any other duty, breach of any statutory right,
fraud, usury, undue influence, duress, economic coercion, conflict of interest,
negligence, bad faith, malpractice, violations of the Racketeer Influenced and
Corrupt Organizations Act, intentional or negligent infliction of mental
distress, tortious interference with corporate or other governance or
prospective business advantage, breach of contract, deceptive trade practices,
libel, slander, conspiracy, or any other cause of action, any of which arise in
connection with events which occurred on or prior to the Effective Date. Each
Obligor understands and agrees that this is a full, final and complete release
of the Released Claims and agrees that this release may be pleaded as an
absolute and final bar to any or all suit or suits pending or which may
hereafter be filed or prosecuted by Obligor, or anyone claiming, by, through or
under such Obligor in respect of the Released Claims, and that no recovery on
account of the Released Claims may hereafter be had from anyone whomsoever, and
that the consideration given for this release is no admission of liability and
that Obligor, nor those claiming under such Obligor will ever claim that it is.

Assumption Agreement Page 8

 

 

2.17

Insolvency Provisions. In the event any proceeding (an “Insolvency Proceeding”)
is brought by or against any Obligor and/or the Camber Assets under or pursuant
to any bankruptcy, insolvency, receivership or similar law or laws of the United
States or any other state or other jurisdiction, including the Bankruptcy Code,
and any other law or laws of the United States or any other state or other
jurisdiction which affect the rights of debtors and/or creditors generally,
including, without limitation: (i) any proceeding seeking to appoint or
appointing a receiver or trustee; (ii) any proceeding filed by or against any
Obligor under the Bankruptcy Code; (iii) any assignment by any Obligor of all or
substantially all of their respective assets for the benefit of creditors; and
(iv) any proceeding or other action wherein all or substantially all of any
Obligor’s assets are attached, seized, subjected to a writ or distress warrant,
or otherwise levied upon, such Obligor hereby agrees as follows:

a)

Venue for an Insolvency Proceeding, without waiving the provisions requiring
arbitration as set forth in the Loan Instruments, shall lie exclusively in the
United States Bankruptcy Court for the Western District of Texas, San Antonio
Division.

b)

Each Obligor agrees that, subject to court approval, Lender shall be deemed
pursuant to this Agreement to have and be entitled to relief from the automatic
stay under Section 362 of the Bankruptcy Code, and each Obligor hereby
unconditionally and irrevocably consents to the granting to Lender of relief
from the automatic stay under Section 362 of the Bankruptcy Code to permit
Lender to exercise any and all of its rights, recourses and remedies under the
Loan Instruments, at law and/or in equity, including, without limitation,
foreclosure of the Mortgages and sale of the Camber Assets pursuant thereto
and/or collection of the rents, income, revenue from oil and gas production or
in relation thereto, proceeds, and profits directly by Lender. Further, if
Lender requests such relief, no Obligor shall object to or oppose Lender’s
request for immediate relief from the automatic stay for purposes of exercising
any and all rights, recourses, remedies and benefits Lender may have under the
Loan Instruments, at law and/or in equity, including, without limitation,
foreclosure of the Mortgages and sale of the Camber Assets pursuant thereto
and/or collection of the rents and profits directly by Lender.

c)

Each Obligor hereby acknowledges and agrees that Lender has a properly
perfected, valid and enforceable lien upon and security interest in all or any
portion of the Camber Assets including, without limitation, the leases, rents,
income, revenue from oil and gas production or in relation thereto, and profits,
and each Obligor will acknowledge the same in any Insolvency Proceeding.
Further, no Obligor shall contest that Lender holds a properly perfected, valid
and enforceable first priority lien on and security interest in each and every
portion of the Camber Assets, including, without limitation, the leases, rents,
income, and profits.

d)

Subject to court approval, the value of the Camber Assets alone without other
collateral, cash, or other assets satisfactory to Lender, in its reasonable
discretion, is not adequate to offer adequate protection to Lender in the event
any Obligor seeks financing as a debtor in possession. Each Obligor specifically
agrees not to seek debtor in possession financing without providing adequate
protection reasonably satisfactory to Lender.

e)

Each Obligor hereby agrees to indemnify, defend and hold Lender harmless from
and against any and all loss, cost, liability, damage or expense Lender may
suffer or incur as a result of such Obligor’s breach of their respective
obligations, covenants and agreements under this Section.

Assumption Agreement Page 9

 

 

2.18

No Waiver. The execution of this Agreement by Lender is not intended nor shall
it be construed as an actual or implied waiver of (a) any default under the
Note, the Loan Agreement, or the other Loan Instruments, including without
limitation, the Mortgages; (b) any requirement under the Note, the Loan
Agreement or the other Loan Instruments, including without limitation, the
Mortgages; (c) any right to demand immediate payment of the Note and any other
sums due under the Note, the Loan Agreement or the other Loan Instruments,
including without limitation, the Mortgages; or (d) any rights Lender may have
against any person not a party hereto.

2.19

Binding. This Agreement binds and benefits the parties hereto and their
respective successors and assigns (provided, that no Obligor may assign its
rights hereunder without Lender’s prior written consent which may be withheld in
Lender’s sole discretion).

2.20

Costs and Expenses. Assumptor and the Assumptor Guarantors shall pay, or
reimburse Lender for, all costs and expenses reasonably paid or incurred by
Lender from time to time to one or more third parties in connection with (i) the
preparation and acceptance of this Agreement, (ii) the evaluation of, and
protection of Lender’s rights with respect to, the Camber Assets; and (iii) the
creation, perfection or realization upon the Liens or the exercise of Lender’s
rights and remedies under the Loan Instruments, such costs and expenses to
include, without limitation, attorney’s fees, appraisal fees, fees and expenses
of environmental inspections and other professional services and recording fees.

2.21

Controlling Agreement. The Parties intend to comply with applicable usury laws.
All existing and future agreements regarding the Indebtedness are hereby limited
and controlled by the provisions of this paragraph. In no event (including but
not limited to prepayment, default, demand for payment, or acceleration) shall
the interest taken, reserved, contracted for, charged or received under the Note
or otherwise exceed the maximum amount of non-usurious rate of interest
permitted by applicable law (the “Maximum Amount”). If from any possible
construction of any document, interest would otherwise be payable in excess of
the Maximum Amount, such document shall be automatically reformed and the
interest payable automatically reduced to the Maximum Amount, without necessity
of execution of any amendment or new document. If Lender ever receives interest
in an amount which apart from this provision would exceed the Maximum Amount,
the excess shall, without penalty, be applied to principal of the Note in
inverse order of maturity of installments or be refunded to the payor if the
Note is paid in full. Lender does not intend to charge or receive unearned
interest on acceleration. All interest paid or agreed to be paid shall be spread
throughout the full term (including extensions) of the indebtedness so that the
amount of interest does not exceed the Maximum Amount.

2.22

Gender; Person. As used herein, the masculine gender includes the other gender
and the singular number includes the plural, and vice versa, unless the context
otherwise requires. The term “Person” and words importing persons shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations and other legal entities, including public or
governmental bodies, agencies or instrumentalities, as well as natural persons.
Headings and titles used in this Agreement are only for convenience and shall be
disregarded in construing it.

2.23

Entire Agreement. This Agreement may be executed in several identical
counterparts all of which shall constitute one and the same instrument. THIS
AGREEMENT AND THE OTHER LOAN INSTRUMENTS, AS MODIFIED HEREBY, SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND APPLICABLE
UNITED STATES FEDERAL LAW. This Agreement embodies the entire agreement and
understanding between the parties with respect to assumption provided for herein
and supersedes all prior conflicting or inconsistent agreements, consents and
understandings relating to such subject matter.

Assumption Agreement Page 10

 

 

2.24

NO ORAL AGREEMENTS. THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

2.25

ARBITRATION.

BINDING ARBITRATION AGREEMENT

PLEASE READ THIS CAREFULLY. IT AFFECTS YOUR RIGHTS.

OBLIGORS AND LENDER AGREE TO ARBITRATION AS FOLLOWS (hereinafter referred to as
the “Arbitration Provisions”):

I.

Special Provisions and Definitions applicable to both CONSUMER DISPUTES and
BUSINESS DISPUTES:

(a)

Informal Resolution of Customer Concerns. Most customer concerns can be resolved
quickly and to the customer’s satisfaction by contacting your account officer,
branch manager or by calling the Customer Service Department in your region. The
region and numbers are:



1. Laredo 956-722-7611 2. Austin 512-397-4506 3. Brownsville 956-547-1000 4.
Commerce Bank 956-724-1616 5. Corpus Christi 361-888-4000 6. Eagle Pass
830-773-2313 7. Houston 713-526-1211 8. McAllen 956-686-0263 9. Oklahoma
405-841-2100 10. Port Lavaca 361-552-9771 11. San Antonio 210-518-2500 12.
Zapata 956-765-8361

 

In the unlikely event that your account officer, branch manager or the customer
service department is unable to resolve a complaint to your satisfaction or if
the Lender has not been able to resolve a dispute it has with you after
attempting to do so informally, you and the Lender agree to resolve those
disputes through binding arbitration or small claims court instead of in courts
of general jurisdiction.

Assumption Agreement Page 11

 

 

(b)

Sending Notice of Dispute. If either you or the Lender intend to seek
arbitration, then you or the Lender must first send to the other by certified
mail, return receipt requested, a written Notice of Dispute. The Notice of
Dispute to the Lender should be addressed to: Dennis E. Nixon, President, at
International Bancshares Corporation, P.O. Drawer 1359, Laredo, Texas 78042-1359
or if by email, ibcchairman@ibc.com. The Notice of Dispute must (a) describe the
nature and basis of the claim or dispute; and (b) explain specifically what
relief is sought. You may download a copy of the Notice of Dispute at
www.ibc.com or you may obtain a copy from your account officer or branch
manager.

(c)

If the Dispute is not Informally Resolved. If you and the Lender do not reach an
agreement to resolve the claim or dispute within thirty (30) days after the
Notice of Dispute is received, you or the Lender may commence a binding
arbitration proceeding. During the binding arbitration proceeding, any
settlement offers made by you or the Lender shall not be disclosed to the
Arbitrator.

(d)

“DISPUTE(S).” As used herein, the word “DISPUTE(S)” includes any and all
controversies or claims between the PARTIES of whatever type or manner,
including without limitation, any and all claims arising out of or relating to
this Assignment, compliance with applicable laws and/or regulations, any and all
services or products provided by the Lender, any and all past, present and/or
future loans, lines of credit, letters of credit, credit facilities or other
form of indebtedness and/or agreements involving the PARTIES, any and all
transactions between or involving the PARTIES, and/or any and all aspects of any
past or present relationship of the PARTIES, whether banking or otherwise,
specifically including but not limited to any claim founded in contract, tort,
fraud, fraudulent inducement, misrepresentation or otherwise, whether based on
statute, regulation, common law or equity.

(e)

“CONSUMER DISPUTE” and “BUSINESS DISPUTE.” As used herein, “CONSUMER DISPUTE”
means a DISPUTE relating to an account (including a deposit account), agreement,
extension of credit, loan, service or product provided by the Lender that is
primarily for personal, family or household purposes. “BUSINESS DISPUTE” means
any DISPUTE that is not a CONSUMER DISPUTE.

(f)

“PARTIES” or “PARTY.” As used in these Arbitration Provisions, the term
“PARTIES” or “PARTY” means each of the Obligors, Lender, and each and all
persons and entities signing this Assignment or any other agreements between or
among any of the PARTIES as part of this transaction. “PARTIES” or “PARTY” shall
be broadly construed and include individuals, beneficiaries, partners, limited
partners, limited liability members, shareholders, subsidiaries, parent
companies, affiliates, officers, directors, employees, heirs, agents and/or
representatives of any party to such documents, any other person or entity
claiming by or through one of the foregoing and/or any person or beneficiary who
receives products or services from the Lender and shall include any other owner
and holder of this Assignment. Throughout these Arbitration Provisions, the term
“you” and “your” refer to Assumptor, and the term “Arbitrator” refers to the
individual arbitrator or panel of arbitrators, as the case may be, before which
the DISPUTE is arbitrated.

Assumption Agreement Page 12

 

 

(g)

BINDING ARBITRATION. The PARTIES agree that any DISPUTE between the PARTIES
shall be resolved by mandatory binding arbitration pursuant to these Arbitration
Provisions at the election of either PARTY. BY AGREEING TO RESOLVE A DISPUTE IN
ARBITRATION, THE PARTIES ARE WAIVING THEIR RIGHT TO A JURY TRIAL OR TO LITIGATE
IN COURT (except for matters that may be taken to small claims court for a
CONSUMER DISPUTE as provided below).

(h)

CLASS ACTION WAIVER. The PARTIES agree that (i) no arbitration proceeding
hereunder whether a CONSUMER DISPUTE or a BUSINESS DISPUTE shall be certified as
a class action or proceed as a class action, or on a basis involving claims
brought in a purported representative capacity on behalf of the general public,
other customers or potential customers or persons similarly situated, and (ii)
no arbitration proceeding hereunder shall be consolidated with, or joined in any
way with, any other arbitration proceeding. THE PARTIES AGREE TO ARBITRATE A
CONSUMER DISPUTE OR BUSINESS DISPUTE ON AN INDIVIDUAL BASIS AND EACH WAIVES THE
RIGHT TO PARTICIPATE IN A CLASS ACTION.

(i)

FEDERAL ARBITRATION ACT AND TEXAS LAW. The PARTIES acknowledge that this
Assignment evidences a transaction involving interstate commerce. The Federal
Arbitration Act shall govern (i) the interpretation and enforcement of these
Arbitration Provisions, and (ii) all arbitration proceedings that take place
pursuant to these Arbitration Provisions. THE PARTIES AGREE THAT, EXCEPT AS
OTHERWISE EXPRESSLY AGREED TO BY THE PARTIES IN WRITING, OR UNLESS EXPRESSLY
PROHIBITED BY LAW, TEXAS SUBSTANTIVE LAW (WITHOUT REGARD TO ANY CONFLICT OF LAWS
PRINCIPLES) WILL APPLY IN ANY BINDING ARBITRATION PROCEEDING OR SMALL CLAIMS
COURT ACTION REGARDLESS OF WHO INITIATES THE PROCEEDING, WHERE YOU RESIDE OR
WHERE THE DISPUTE AROSE.

II.

Provisions applicable only to a CONSUMER DISPUTE:

(a)

Any and all CONSUMER DISPUTES shall be resolved by arbitration administered by
the American Arbitration Association (“AAA”) under the Commercial Arbitration
Rules and the Supplemental Procedures for Resolution of Consumer Disputes and
Consumer Due Process Protocol (which are incorporated herein for all purposes).
It is intended by the PARTIES that these Arbitration Provisions meet and include
all fairness standards and principles of the American Arbitration Association’s
Consumer Due Process Protocol and due process in predispute arbitration. If a
CONSUMER DISPUTE is for a claim of actual damages above $250,000 it shall be
administered by the AAA before three neutral arbitrators at the request of any
PARTY. 

(b)

Instead of proceeding in arbitration, any PARTY hereto may pursue its claim in
your local small claims court, if the CONSUMER DISPUTE meets the small claims
court’s jurisdictional limits. If the small claims court option is chosen, the
PARTY pursuing the claim must contact the small claims court directly. The
PARTIES agree that the class action waiver provision also applies to any
CONSUMER DISPUTE brought in small claims court.

(c)

For any claim for actual damages that does not exceed $2,500, the Lender will
pay all arbitration fees and costs provided you submitted a Notice of Dispute
with regard to the CONSUMER DISPUTE prior to initiation of arbitration. For any
claim for actual damages that does not exceed $5,000, the Lender also agrees to
pay your reasonable attorney’s fees and reasonable expenses your attorney
charges you in connection with the arbitration (even if the Arbitrator does not
award those to you) plus an additional $2,500 if you obtain a favorable
arbitration award for your actual damages which is greater than any written
settlement offer for your actual damages made by the Lender to you prior to the
selection of the Arbitrator.

(d)

Under the AAA’s Supplemental Procedures for Consumer Disputes, if your claim for
actual damages does not exceed $10,000, you shall only be responsible for paying
up to a maximum of $125 in arbitration fees and costs. If your claim for actual
damages exceeds $10,000 but does not exceed $75,000, you shall only be
responsible for paying up to a maximum of $375 in arbitration fees and costs.
For any claim for actual damages that does not exceed $75,000, the Lender will
pay all other arbitrator’s fees and costs imposed by the administrator of the
arbitration. With regard to a CONSUMER DISPUTE for a claim of actual damages
that exceeds $75,000, or if the claim is a non-monetary claim, the Lender agrees
to pay all arbitration fees and costs you would otherwise be responsible for
that exceed $1,000. The fees and costs stated above are subject to any
amendments to the fee and cost schedules of the AAA. The fee and cost schedule
in effect at the time you submit your claim shall apply. The AAA rules also
permit you to request a waiver or deferral of the administrative fees and costs
of arbitration if paying them would cause you financial hardship.

(e)

Although under some laws, the Lender may have a right to an award of attorney’s
fees and expenses if it prevails in arbitration, the Lender agrees that it will
not seek such an award in a binding arbitration proceeding with regard to a
CONSUMER DISPUTE for a claim of actual damages that does not exceed $75,000.

(f)

To request information on how to submit an arbitration claim, or to request a
copy of the AAA rules or fee schedule, you may contact the AAA at 1-800-778-7879
(toll free) or at www.adr.org.

Assumption Agreement Page 13

 

 

III.

Provisions applicable only to a BUSINESS DISPUTE:

(a)

Any and all BUSINESS DISPUTES between the PARTIES shall be resolved by
arbitration in accordance with the Commercial Arbitration Rules of the AAA in
effect at the time of filing, as modified by, and subject to, these Arbitration
Provisions. A BUSINESS DISPUTE for a claim of actual damages that exceeds
$250,000 shall be administered by AAA before at least three (3) neutral
arbitrators at the request of any PARTY. In the event the aggregate of all
affirmative claims asserted exceeds $500,000, exclusive of interest and
attorney’s fees, or upon the written request of any PARTY, the arbitration shall
be conducted under the AAA Procedures for Large, Complex Commercial Disputes. If
the payment of arbitration fees and costs will cause you extreme financial
hardship you may request that AAA defer or reduce the administrative fees or
request the Lender to cover some of the arbitration fees and costs that would be
your responsibility.

(b)

The PARTIES shall have the right to (i) invoke self-help remedies (such as
setoff, notification of account debtors, seizure and/or foreclosure of
collateral, and nonjudicial sale of personal property and real property
collateral) before, during or after any arbitration, and/or (ii) request
ancillary or provisional judicial remedies (such as garnishment, attachment,
specific performance, receiver, injunction or restraining order, and
sequestration) before or after the commencement of any arbitration proceeding
(individually, and not on behalf of a class). The PARTIES need not await the
outcome of the arbitration proceeding before using self-help remedies. Use of
self-help or ancillary and/or provisional judicial remedies shall not operate as
a waiver of either PARTY’s right to compel arbitration. Any ancillary or
provisional judicial remedy which would be available from a court at law shall
be available from the Arbitrator. The PARTIES agree that the AAA Optional Rules
for Emergency Measures of Protection shall apply in an arbitration proceeding
where emergency interim relief is requested. 

(c)

Except to the extent the recovery of any type or types of damages or penalties
may not by waived under applicable law, the Arbitrator shall not have the
authority to award either PARTY (i) punitive, exemplary, special or indirect
damages, (ii) statutory multiple damages, or (iii) penalties, statutory or
otherwise.

(d)

The Arbitrator may award attorney’s fees and costs including the fees, costs and
expenses of arbitration and of the Arbitrator as the Arbitrator deems
appropriate to the prevailing PARTY. The Arbitrator shall retain jurisdiction
over questions of attorney’s fees for fourteen (14) days after entry of the
decision.

IV.

General provisions applicable to both CONSUMER DISPUTES and BUSINESS DISPUTES:

(a)

The Arbitrator is bound by the terms of these Arbitration Provisions. The
Arbitrator shall have exclusive authority to resolve any DISPUTES relating to
the scope or enforceability of these Arbitration Provisions, including (i) all
arbitrability questions, and (ii) any claim that all or a part of these
Arbitration Provisions are void or voidable (including any claims that they are
unconscionable in whole or in part).

(b)

These Arbitration Provisions shall survive any termination, amendment, or
expiration of this Assignment, unless all of the PARTIES otherwise expressly
agree in writing.

(c)

If a PARTY initiates legal proceedings, the failure of the initiating PARTY to
request arbitration pursuant to these Arbitration Provisions within 180 days
after the filing of the lawsuit shall be deemed a waiver of the initiating
PARTY’S right to compel arbitration with respect to the claims asserted in the
litigation. The failure of the defending PARTY in such litigation to request
arbitration pursuant to these Arbitration Provisions within 180 days after the
defending PARTY’S receipt of service of judicial process, shall be deemed a
waiver of the right of the defending PARTY to compel arbitration with respect to
the claims asserted in the litigation. If a counterclaim, cross-claim or third
party action is filed and properly served on a PARTY in connection with such
litigation, the failure of such PARTY to request arbitration pursuant to these
Arbitration Provisions within ninety (90) days after such PARTY’S receipt of
service of the counterclaim, cross-claim or third party claim shall be deemed a
waiver of such PARTY’S right to compel arbitration with respect to the claims
asserted therein. The issue of waiver pursuant to these Arbitration Provisions
is an arbitrable dispute. Active participation in any pending litigation
described above by a PARTY shall not in any event be deemed a waiver of such
PARTY’S right to compel arbitration. All discovery obtained in the pending
litigation may be used in any subsequent arbitration proceeding.

Assumption Agreement Page 14

 

 

(d)

Any PARTY seeking to arbitrate shall serve a written notice of intent to any and
all opposing PARTIES after a DISPUTE has arisen. The PARTIES agree a timely
written notice of intent to arbitrate by either PARTY pursuant to these
Arbitration Provisions shall stay and/or abate any and all action in a trial
court, save and except a hearing on a motion to compel arbitration and/or the
entry of an order compelling arbitration and staying and/or abating the
litigation pending the filing of the final award of the Arbitrator.

(e)

Any Arbitrator selected shall be knowledgeable in the subject matter of the
DISPUTE and be licensed to practice law.

(f)

For a one (1) member arbitration panel, the PARTIES are limited to an equal
number of strikes in selecting the arbitrator from the AAA neutral list, such
that at least one arbitrator remains after the PARTIES exercise all of their
respective strikes. For a three (3) member arbitration panel, the PARTIES are
limited to an equal number of strikes in selecting the arbitrators from the AAA
neutral list, such that at least three arbitrators remain after the PARTIES
exercise all of their respective strikes. After exercising all of their allotted
respective strikes, the PARTIES shall rank those potential arbitrators remaining
numerically in order of preference (with “1” designating the most preferred).
The AAA shall review the PARTIES rankings and assign a score to each potential
arbitrator by adding together the ranking given to such potential arbitrator by
each PARTY. The arbitrator(s) with the lowest score total(s) will be selected.
In the event of a tie or ties for lowest score total and if the selection of
both or all of such potential arbitrators is not possible due to the required
panel size, the AAA shall select the arbitrator(s) it believes to be best
qualified.

(g)

The PARTIES and the Arbitrator shall treat all aspects of the arbitration
proceedings, including, without limitation, any documents exchanged, testimony
and other evidence, briefs and the award, as strictly confidential; provided,
however, that a written award or order from the Arbitrator may be filed with any
court having jurisdiction to confirm and/or enforce such award or order.

(h)

Any statute of limitation which would otherwise be applicable shall apply to any
claim asserted in any arbitration proceeding under these Arbitration Provisions,
and the commencement of any arbitration proceeding tolls such statute of
limitations. 

(i)

If the AAA is unable for any reason to provide arbitration services, then the
PARTIES agree to select another arbitration service provider that has the
ability to arbitrate the DISPUTE pursuant to and consistent with these
Arbitration Provisions. If the PARTIES are unable to agree on another
arbitration service provider, any PARTY may petition a court of competent
jurisdiction to appoint an Arbitrator to administer the arbitration proceeding
pursuant to and consistent with these Arbitration Provisions.

(j)

The award of the Arbitrator shall be final and Judgment upon any such award may
be entered in any court of competent jurisdiction. The arbitration award shall
be in the form of a written reasoned decision and shall be based on and
consistent with applicable law.

(k)

Unless the PARTIES mutually agree to hold the binding arbitration proceeding
elsewhere, venue of any arbitration proceeding under these Arbitration
Provisions shall be in the county and state where Lender is located, which is
Lender’s address set out in the first paragraph on page 1 hereof.

(l)

If any of these Arbitration Provisions are held to be invalid or unenforceable,
the remaining provisions shall be enforced without regard to the invalid or
unenforceable term or provision.

JURY WAIVER: IF A DISPUTE BETWEEN YOU AND LENDER PROCEEDS IN COURT RATHER THAN
THROUGH MANDATORY BINDING ARBITRATION, THEN YOU AND LENDER BOTH WAIVE THE RIGHT
TO A JURY TRIAL, AND SUCH DISPUTE WILL BE TRIED BEFORE A JUDGE ONLY.

 

Assumption Agreement Page 15

 

 

2.26

Further Assurances. Upon the request of Lender, each Obligor shall execute and
deliver such further documents, including financing statements, and take such
further actions as may be required by Lender to carry out the intent of this
Agreement and the other Loan Instruments and to perfect and preserve the rights,
interests, and priority of Lender hereunder on or before ten (10) days after
Lender’s request is made to any Obligor.

2.27

Assumptor Release of Original Borrower. Assumptor hereby (i) consents to the
release of Original Borrower from personal liability for payment and performance
of the Obligations now or hereafter outstanding, and (ii) confirms that such
release of Original Borrower from personal liability shall not affect in any
manner the joint and several personal liability of Assumptor for the full
payment and performance of all Obligations now or hereafter outstanding under
the Note, and all other Loan Instruments.

2.28

Notices.

All notices, demands, requests, approvals and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been given
when presented personally or deposited in a regularly maintained mail receptacle
of the United States Postal Service, postage prepaid, registered or certified,
return receipt requested, addressed to an Obligor, or Lender, as the case may
be, at the respective addresses set forth on the first page of this Agreement,
or such other address as Obligors, or Lender may from time to time designate by
written notice to the other as herein required.

2.29

No Impairment.

Notwithstanding any other provision of this Agreement herein to the contrary,
this Agreement shall not affect or impair any liability of or representation in
regard to any warranty of title heretofore made by Original Borrower and
Original Borrower Pledgor as to the Camber Assets, including without limitation,
the Oklahoma Interests, all of which shall remain in force and inure to the
benefit of Lender.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.

 

[Signature and acknowledgment pages follow.]

 

 

Assumption Agreement Page 16

 

 

LENDER:

INTERNATIONAL BANK OF COMMERCE,

a Texas state banking corporation



By: /s/ Bernardo de la Garza       Bernardo de la Garza, Vice President    


 

 



STATE OF TEXAS §         COUNTY OF BEXAR §  







This instrument was acknowledged before me on the 26th day of Sept. 2018, by
Bernardo de la Garza, Vice President of International Bank of Commerce, a Texas
state banking corporation, on behalf of said corporation.



[cei8k092418_001.jpg]  /s/ Delia Sandoval   Notary Public, State of Texas      







Assumption Agreement Page 17

 

 

ORIGINAL BORROWER:

CAMBER ENERGY, INC. f/k/a LUCAS ENERGY, INC.,

a Nevada corporation



By: /s/ Louis G. Schott       Louis G. Schott, Interim Chief Executive Officer  
 

 



STATE OF TEXAS §         COUNTY OF BEXAR §  

 

This instrument was acknowledged before me on the 26th day of Sept. 2018, by
Louis G. Schott, Interim Chief Executive Officer of Camber Energy, Inc. f/k/a
Lucas Energy, Inc., a Nevada corporation, on behalf of said corporation.

 

[cei8k092418_002.jpg]  /s/ Delia Sandoval   Notary Public, State of Texas      

 

Assumption Agreement Page 18

 

 

ORIGINAL BORROWER PLEDGOR:

CE OPERATING, LLC,

an Oklahoma limited liability company

By:

Camber Energy, Inc.,

a Nevada corporation,

its Manager



  By: /s/ Louis G. Schott       Louis G. Schott, Interim Chief Executive Officer
 





STATE OF TEXAS §         COUNTY OF BEXAR §  

 

This instrument was acknowledged before me on the 26th day of Sept. 2018, by
Louis G. Schott, Interim Chief Executive Officer of Camber Energy, Inc., Nevada
corporation, the Manager of CE Operating, LLC, an Oklahoma limited liability
company, on behalf of said limited liability company.

 

[cei8k092418_003.jpg]  /s/ Delia Sandoval   Notary Public, State of Texas      

 

Assumption Agreement Page 19

 

 

ASSUMPTOR:

N&B ENERGY, LLC,

a Texas limited liability company



By: /s/ Richard N. Azar, II         Name: Richard N. Azar, II       Title:
Manager  

 

STATE OF TEXAS §         COUNTY OF BEXAR §  

 

This instrument was acknowledged before me on the 26th day of Sept. 2018, by
Richard N. Azar, II, the Manager of N&B Energy, LLC, a Texas limited liability
company, on behalf of said limited liability company.

 

[cei8k092418_004.jpg]  /s/ Delia Sandoval   Notary Public, State of Texas      

 

Assumption Agreement Page 20

 

 

AZAR:

 



/s/ Richard Nathan Azar, II.     RICHARD NATHAN AZAR, II.  

 



STATE OF TEXAS §         COUNTY OF BEXAR §  

 

This instrument was acknowledged before me on the 26th day of Sept. 2018, by
Richard Nathan Azar, II.

 

[cei8k092418_005.jpg]  /s/ Delia Sandoval   Notary Public, State of Texas      

 

Assumption Agreement Page 21

 

 

SEAY:

DONNIE BAKER SEAY



By: /s/ Gregory Don Seay       Gregory Don Seay, attorney-in-fact    

 

STATE OF TEXAS §         COUNTY OF BEXAR §  

 

This instrument was acknowledged before me on the 26th day of Sept. 2018, by
Gregory Don Seay, attorney-in-fact on behalf of Donnie Baker Seay.

 

[cei8k092418_006.jpg]  /s/ Delia Sandoval   Notary Public, State of Texas      

 

Assumption Agreement Page 22

 

 

RAD2:

RAD2 MINERALS, LTD.,

a Texas limited partnership

By:

RAD2 Management, LLC,

a Texas limited liability company,

its General Partner



  By: /s/ Richard N. Azar, II       Richard N. Azar, II, Manager  

 



STATE OF TEXAS §         COUNTY OF BEXAR §  

 

This instrument was acknowledged before me on the 26th day of Sept. 2018, by
Richard N. Azar, II, Manager of RAD2 Management, LLC, a Texas limited liability
company, the General Partner of RAD2 Minerals, Ltd., a Texas limited
partnership, on behalf of said limited partnership.

 

[cei8k092418_007.jpg]  /s/ Delia Sandoval   Notary Public, State of Texas      

 

Assumption Agreement Page 23

 

 

DBS:

DBS INVESTMENTS, LTD.,

a Texas limited partnership

By:

DBS Management, LLC,

a Texas limited liability company,

its General Partner

 

  By: /s/ Gregory Don Seay       Gregory Don Seay, Authorized Agent  







STATE OF TEXAS §         COUNTY OF BEXAR §  

 

This instrument was acknowledged before me on the 26th day of Sept. 2018, by
Gregory Don Seay, Authorized Agent of DBS Management, LLC, a Texas limited
liability company, the General Partner of DBS Investments, Ltd., a Texas limited
partnership, on behalf of said limited partnership.

 

[cei8k092418_008.jpg]  /s/ Delia Sandoval   Notary Public, State of Texas      

 

Assumption Agreement Page 24

 

 

EXHIBIT “A”

2016 Oklahoma Interests

 

Assumption Agreement Page 25

 

 

[ex10-1_001.gif]

 

 

[ex10-1_002.gif]

 

 

[ex10-1_003.gif]

 

 

[ex10-1_004.gif]

 

 

 [ex10-1_005.jpg]



 

 

 

EXHIBIT “A-1”

The Orion Assets

[see following pages]

 



 

 

[ex10-1_006.gif]

 

 

[ex10-1_007.jpg]

 

 

[ex10-1_008.jpg]

 

 

[ex10-1_009.gif]

 

 

[ex10-1_010.gif]

 

 

[ex10-1_0011.gif]

 

 

[ex10-1_0012.gif]

 



 

